Citation Nr: 0117186	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

   
THE ISSUES

1. Entitlement to an increased disability evaluation for 
allergic conjunctivitis, status post-pterygium, right eye, 
currently evaluated as zero percent disabling.

2. Entitlement to an increased disability evaluation for 
hypertension, currently evaluated as 10 percent disabling.  

3. Entitlement to an increased disability evaluation for 
irritable bowel syndrome, hiatal hernia, currently 
evaluated as 10 percent disabling.

4. Entitlement to service connection for a nervous condition, 
claim as an undiagnosed illness.

5. Entitlement to service connection for a back condition, 
claimed as an undiagnosed illness.  

6. Entitlement to service connection for right hand and 
bilateral ankle conditions, claimed as undiagnosed 
illnesses.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from July 1980 to June 1995, 
including service during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a November 1998 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs Regional Office.  

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

The Board has carefully reviewed the record in light of the 
provisions of the VCAA.  The record reflects in this regard 
that shortly after submission of the appellant's claim in May 
1996, the RO requested that the appellant provide signed 
authorization forms to obtain medical records generated 
during treatment by a private hospital, and by physicians 
R.M., J.C.V., and J.F.T.  The appellant complied 


with this request in May 1996 and in August of that year, the 
RO forwarded the authorization forms to the named physicians.  
However, in the interim period, the appellant forwarded 
copies of relevant medical records he had obtained, and noted 
that they were as per the request of the RO.  

It thus appears that the appellant has forwarded all copies 
of relevant medical records in order to substantiate his 
claims within the meaning of the VCAA.  However, as is noted 
below, the Board has determined that further development of 
the appellant's gastrointestinal rating claim is necessary, 
and this claim will therefore be remanded.  


FINDINGS OF FACT

1. The appellant has been shown to have active allergic 
conjunctivitis.  

2. Neither diastolic pressure of predominately 110 or more 
nor systolic pressure of predominately 200 or more has 
been demonstrated.

3. The appellant does not have a mental disorder, a 
disability of the back, or a disability of the right hand.

4. A bilateral ankle condition was not incurred in or as a 
result of military service.  


CONCLUSIONS OF LAW
 
1. The criteria for a 10 percent disability rating for 
conjunctivitis have been met; the criteria for an 
evaluation in excess of 10 percent have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.3, 4.84a, Diagnostic Code 6018 (2000).




2. The criteria for an evaluation in excess in 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § Part 4, Diagnostic Code 7101 (1996) and 
(2000).

3. A grant of service connection for a claimed mental 
disorder, and disorders of the  back, right hand and 
bilateral ankle conditions is not warranted.  38 U.S.C.A. 
      §§ 1110, 1131 (West 1991).  38 C.F.R. § 3.303(a) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that his service-connected vision 
disorder is more disabling than is contemplated by the 
currently assigned rating.  He further contends that he has a 
back, right hand, bilateral ankle, and nervous disorder that 
should be service connected.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider all applicable statutory and regulatory law, as 
well as the controlling decisions of the appellate courts.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  Given these 
requirements, the Board will review the pertinent evidence of 
record, and proceed to its analyses of each of the claims in 
turn.  






Entitlement to an increased disability evaluation for 
allergic conjunctivitis, 
status post-pterygium, right eye, currently evaluated as zero 
percent disabling

Factual background: 

The appellant's service medical records reflect that he 
periodically consulted service department medical examiners 
for control of a right eye pterygium.  In June 1992, the 
pterygium was removed.  Although the pterygium was again 
noted in July and November 1992, surgical removal did not 
then occur.  The appellant's service medical records also 
reflect periodic treatment for conjunctivitis. In an August 
1993 service department physical examination the appellant's 
vision was noted to be right 20/25 and left 20/25.  

The appellant underwent a VA visual examination in August 
1996.  He reported occasional eye itching and punctate 
stabbing.  Upon clinical examination his right eye 
uncorrected vision was near 20/20 and far 20/25.  His left 
eye uncorrected vision was 20/20 near and 20/20 far.  There 
was noted no diplopia or visual field deficit.  He was 
diagnosed to have allergic conjunctivitis.  

Analysis:

By law, the appellant's claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155 (West 1991); 38 C.F.R. § 3.321(a) and 4.1 
(2000).  Separate diagnostic codes identify various 
disabilities.  See 38 C.F.R. Part 4 (2000).  

The degree of impairment resulting from a disability 
generally involves a factual determination of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); see also Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  However, because the appellant's rating claim 
has been in continuous appellate status since the original 
assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Prior to the enactment of the VCAA, it was well-settled law 
that in order to trigger VA's obligation to assist in the 
development of an increased rating claim, a claimant would 
only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994).  In this matter, the appellant has contended that his 
vision disorder is more severe than is contemplated by the 
currently assigned rating, and he has been afforded a VA 
vision examination to ascertain its severity.  

The appellant's disability is evaluated under 38 C.F.R. § 
4.84a, Diagnostic Code 6018. Under this provision, where 
there is an active process with objective symptoms, a 10 
percent disability evaluation is warranted. Where the 
condition is considered to be healed, the residuals are to be 
rated and where there are no residuals, a noncompensable 
disability evaluation is applicable.  38 C.F.R. § 4.84a, 
Diagnostic Code 6018 (2000).

Upon VA examination in August 1996, the appellant was 
diagnosed to have "allergic conjunctivitis" based upon his 
report of itching and punctate stabbing.  There being no 
evidence to contradict the examiner's report of a present 
disability of allergic conjunctivitis, a 10 percent 
disability rating is granted.  

The Board has considered entitlement to an evaluation in 
excess of 10 percent for the veteran's conjunctivitis, but 
such an evaluation is not supported by the evidence.  A 10 
percent evaluation is the highest rating available under the 
rating code for chronic conjunctivitis.  38 C.F.R. § 4.84a, 
Diagnostic Code 6018.  There is no evidence to demonstrate 
the presence of trachomatous conjunctivitis, so that 
evaluation under that rating code is not warranted.  38 
C.F.R. § 4.84a, Diagnostic Code 6018.  Finally, the Board has 
also considered entitlement to an increased evaluation on an 
extraschedular basis, but application of extraschedular 
provisions is not warranted in this case.  38 C.F.R. 
§ 3.321(b).  There is no objective evidence that the 
veteran's service connected conjunctivitis presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Entitlement to an increased disability evaluation for 
hypertension, currently evaluated as 10 percent disabling

Factual Background:

The record reflects that while in service in September 1991 
the appellant was noted to have a blood pressure reading of 
120/86 and he was diagnosed to have diastolic hypertension.  
In February 1993, his blood pressure was noted to be 118/94.  
In August 1993, the appellant's blood pressure was noted to 
be 130/82 during a periodic service department physical 
examination.  

The appellant underwent a VA hypertension examination in 
August 1996.  He reported that he had been diagnosed to have 
hypertension while in service.  He denied a history of angina 
or any other symptom to suggest congestive heart failure, 
transient ischemic attacks or intermittent claudication.  He 
was noted to have blood pressure readings of 150/100, 
150/105, and 155/100.  He was diagnosed to have arterial 
hypertension. 

Continuing records of VA medical care reflect the following 
subsequent blood pressure readings:

October 1996		120/90
February 1997	130/80 
May 1997		120/80 
July 1997		120/80
January 1999		140/90

Analysis:  

During the course of this appeal, the regulations pertaining 
to cardiovascular disabilities were revised.  The appellant's 
hypertension was initially evaluated under 38 C.F.R. § 4.104, 
Code 7101 (1991-1997). This code provides that a compensable, 
10 percent, rating is assigned when diastolic pressure is 
predominately 100 or more. It provides for a 20 percent 
rating when diastolic pressure is predominantly 110 or more 
with definite symptoms; a 40 percent evaluation for diastolic 
pressure predominately 120 or more and moderately severe 
symptoms; and a 60 percent evaluation when there are present 
diastolic pressure readings of predominantly 130 or more and 
severe symptoms.  Note 2 under Code 7101 provides that when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  38 C.F.R. § 4.104, Code 7101 (1991-1997). 

Under the revised regulations governing the evaluation of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), diastolic pressure predominantly 130 
or more warrants a 60 percent evaluation. Diastolic pressure 
predominantly 120 or more is rated as 40 percent disabling. A 
20 percent evaluation requires evidence of diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more. Where the evidence reflects 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; a history of 
diastolic pressure predominantly 100 or more with continuous 
medication required for control, a 10 percent rating is 
assigned.  Note (1) under Code 7101 provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Code 7101 
(2000).  

The record does not reflect that the RO considered the 
evidence of record in its whole as to the revised rating 
criteria.  See Statement of the Case, dated May 2000.  
However, because the schedular provisions mandate a 
mechanical application of its criteria, a review of the 
evidence of record with application of both the previous and 
current rating criteria cannot be said to inure to the 
prejudice of the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Lendenmann v. Principi, 3 Vet. App. 
345 (1992) [observing in the context of the evaluation of 
service-connected hearing loss that the specified clinical 
test results as set forth in the applicable diagnostic 
criteria mandate a mechanical application of the test data to 
the rating schedule].  

The record shows the following:

Date:
Reading:
September 
1991 
120/86 
February 
1993
118/94
August 1993
	
130/82
August 1996
	
150/100, 150/105, and 
155/100
October 1996
120/90
February 
1997
130/80 
May 1997	
120/80 
July 1997	
120/80
January 1999
	
140/90

Given these clinical test results, it cannot be found that 
the appellant has had a history of diastolic pressure 
readings of 110 or more that would sustain a 20 percent 
rating under the previously or currently applicable criteria.  

In these circumstances, the preponderance of the evidence is 
clearly against entitlement to a disability rating greater 
than is currently assigned, and the appeal is therefore 
denied.  


Entitlement to service connection for a back, right hand and 
bilateral ankle conditions, claimed as undiagnosed illnesses

Because the evidence as to the appellant's claimed orthopedic 
disorders has generally been developed contemporaneously, the 
evidence pertaining to these disorders is reviewed in a 
single section.  

Orthopedic Disorders:  Factual Background

The appellant's service medical records reflect that although 
he was enlisted in the United States Army in 1978,  he did 
not then enter active duty due to having been injured in a 
motor vehicle accident.  The record reflects that the 
appellant then sustained a pelvic fracture.  As noted above, 
the appellant entered active duty in July 1980.  His report 
of separation from the Armed Forces reflects the dates of his 
service as are noted above.  

In January 1984 the appellant was treated for a complaint of 
back pain of two days duration.  Although he reported that 
the pain started without any specific incident, he reported 
at that time that he participated in heavy lifting exercises 
three days previously.  Upon clinical examination the 
appellant was diagnosed to have lower back pain from a muscle 
strain.  He was prescribed Ben Gay.(r) 

In December 1985 the appellant was treated after he twisted 
his right ankle, after sustaining the injury when he jumped 
from a truck.  Upon objective examination the right ankle was 
swollen, bruised, and tender.  He was prescribed elevation of 
the ankle and crutches.  In December 1985 the appellant 
underwent follow-up examination upon complaint of his 
sprained right ankle.  He reported that the ankle felt better 
and that he had been using crutches.  

In April 1988 the appellant again complained of chronic lower 
back pain.  He reported that he had had this back pain since 
his 1978 motor vehicle accident when he then sustained a 
broken pelvis.  He reported that he then had bilateral lower 
back pain which radiated into his left buttock.  Upon 
clinical examination the appellant was noted to be able to 
flex forward to 90 degrees.  Although the examiner observed 
that the appellant's back appeared to be normal, the 
appellant was referred for a radiographic study, with 
notation of his pelvic fracture history.  The consultation 
sheet indicates that the orthopedic examiner directed that 
scrutiny be undertaken by the radiologist of whether there 
any "old deformity."  Upon resulting radiographic 
examination, no gross pelvic abnormality was found. A lumbar 
spine series radiographic examination detected no deformity.  
The appellant was then diagnosed to have mechanical lower 
back pain.  

In May 1993 the appellant was treated for another episode of 
lower back pain.  He  reported that the symptom radiated to 
his left leg and had been doing so for two previous days. 
Upon clinical examination no definite radiculitis was noted.  
The diagnostic assessment was that the appellant had 
sustained a lumbosacral strain.  The appellant was excused 
from performing physical training and was prescribed anti-
inflammatory medication.  

A separation physical examination is not of record.  However, 
in August 1993 the appellant underwent a service department 
physical examination.  The appellant then denied having foot 
trouble; bone, joint, or other deformity; arthritis, 
rheumatism or bursitis.  Although the appellant denied have 
recurrent back pain, a medical examiner noted that the 
appellant had complained of left lower quadrant pain that 
radiated to his back, and which had been associated with his 
gastrointestinal disorder. 

The appellant underwent a VA orthopedic examination in August 
1996.  He reported while in service he had fallen and 
sustained trauma to the right hand.  He also reported 
bilateral ankle sprains while running.  Upon clinical 
examination, no swelling of the right hand or the ankles was 
noted.  The examiner further noted that there were no 
deformities of the right hand or ankles, nor crepitus of the 
right hand or both ankles.  The examiner further observed 
that there was no instability of the right hand or both 
ankles, no tenderness to these appendages and there was noted 
no muscle atrophy.  The appellant was specifically noted to 
have normal muscle strength.  The examiner diagnosed the 
appellant to have had a "negative" joint examination.  

Upon radiographic examination of the right ankle, no 
fractures, osseous dislocations, or articular or soft tissue 
abnormalities were noted.  

The appellant underwent a VA spinal examination in August 
1996.  He reported his 1978 motor vehicle accident.  Upon 
clinical examination there were no postural abnormalities of 
the back.  There were no fixed deformities of the back and no 
evidence of muscle spasm.  The appellant was noted to have 
full range of motion of the lumbar spine.  There was also 
noted no objective evidence of pain on motion on any movement 
of the lumbar spine.  The appellant had negative straight leg 
raising bilaterally.  He had normal muscle tone strength.  
The examiner noted that contemporaneous radiographic studies 
detected normal findings.  The appellant was diagnosed to 
have a negative orthopedic lumbar spine examination.  

In an August 1998 radiographic examination conducted by 
radiologist J.A.R., M.D. the appellant was noted to have had 
a questionable non-displaced hairline fracture through the 
tip of the left lateral malleolus.  A separate VA medical 
record, also dated in August 1998, reflects that the 
appellant was then being treated for left ankle pain after 
fall from a flight of stairs.  In an October 1998 VA medical 
record, it was noted that the appellant was then receiving 
treatment for right ankle pain after having fallen down a 
flight of stairs six weeks previously.  

Analysis - Back Disorder:

The record in this matter reflects that the appellant 
underwent an enlistment physical examination in February 
1978,  prior to his involvement in the motor vehicle accident 
which resulted in a fractured pelvis, and no medical 
examination is of record with scrutiny upon the appellant's 
physical capacity at the time he entered active duty in July 
1980.  That the appellant was not considered to be on active 
military duty until the latter date has been verified by the 
service department.  See Spencer v. West, 13 Vet. App. 376, 
380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997).        

As a preliminary matter, the record thus raises the issue of 
whether the appellant may be presumed to have been in sound 
physical condition at the time he entered active military 
service.  Applicable law provides in this regard that service 
connection may be established for disability which is shown 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime).  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection is granted on the basis of aggravation of 
a preexisting condition  where a disease or injury which 
preexisted service is shown to have undergone an increase in 
disability during service unless the increase is due to the 
natural progress of the disease. 38 C.F.R. § 3.306(a).  
Establishing service connection on the basis of aggravation 
requires: (1) Evidence showing that a disease or injury 
preexisted service; (2) evidence showing an increase in 
disability during service sufficient to raise a presumption 
of aggravation of a disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation, which may include evidence that the increase in 
severity was due to the natural progress of the disability.  
38 C.F.R. § 3.306(b).

A disorder may be shown to have preexisted service if it is 
noted at entrance into service or, for disorders not noted at 
entrance, where clear and unmistakable evidence rebuts a 
legal presumption of sound condition at the time of entrance 
into service.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1998); Crowe v. Brown, 7 Vet. App. 238, 
245 (1995); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Because no defects were noted during the appellant's 
enlistment physical examination, the Board must next 
ascertain whether clear and unmistakable evidence exists 
which demonstrates the appellant had an orthopedic disorder 
prior to such service, thus rebutting the statutory 
presumption of soundness.  In making this determination, the 
Board must consider "all medically accepted evidence bearing 
on whether the [appellant] was suffering from the disease . . 
. in question prior to induction and should give weight to 
particular evidence based on accepted medical standards and 
medical knowledge regarding the known characteristics" of 
particular disorders, as directed in 38 C.F.R. § 3.304(b)(2).  
See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

In Harris, it was observed that the provisions of 38 C.F.R. § 
3.304(b)(2) were found to be consistent with the provisions 
of 38 U.S.C.A § 1111, which in turn said "nothing about the 
kind of evidence that can be used to rebut the presumption.  
All that the statute requires is that the evidence, whatever 
it may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed" prior to 
service.  Harris, 203 F. 3d at 1349.  All of the evidence of 
record must therefore be considered.  See 38 U.S.C.A. § 
7104(a).

In this matter, other than various reports indicating the 
appellant was involved in a motor vehicle accident and had 
sustained a pelvic fracture approximately two years prior to 
his acceptance onto active duty, there is no medical or lay 
evidence to indicate that the appellant had any disability 
upon the latter occasion in July 1980.  It cannot therefore 
be found that the appellant clearly and unmistakably had a 
preexisting hip fracture, or any other orthopedic disorder, 
at the time he entered active duty in July 1980.  

Having found that the appellant was in sound physical 
condition at the time he began his active service, it must 
then be determined whether the appellant has a disability 
resulting  from such service.  Although the appellant has 
claimed such a back disability resulted from his active 
service in the Persian Gulf as an "undiagnosed illness" 
that would warrant presumptive service connection, it must 
also be ascertained whether there is any evidence that would 
support a grant of service connection for the claimed 
disorder on a direct or secondary basis.  See Schroeder v. 
West, 212 F.3d 1265 (Fed.Cir. 2000),Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).

The general principles related to service connection are set 
forth above, and will not 
be repeated here.  Additionally, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 mandate that for 
disability due to a claimed undiagnosed illness, it is 
generally required that there be produced evidence of:  (1) 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of an 
undiagnosed illness; (3) objective indications of a chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period.  38 C.F.R. § 3.317 (Italics 
added).  If signs and symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply. 
VAOPGCPREC 8-98.

The provisions of 38 C.F.R. § 3.317 clearly required that 
some evidence of a disability be shown.  However, the record 
does not indicate that the appellant presently has a back 
disability, which may be directly attributed to his service, 
or connected to it through application of any provision of 
law, including 38 C.F.R.
§ 3.317.  The law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a disability.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   

The record indicates that although the appellant was 
periodically treated for back pain during his active military 
service, upon the last VA examination in August 1996, no 
abnormalities were noted.  The examiner then specifically 
found that the appellant had no postural abnormalities, fixed 
deformities, evidence of muscle spasm, objective evidence of 
pain on motion, and that the radiographic examination found 
no abnormalities.  That the appellant was then diagnosed to 
have a "negative" lumbar spine examination can only be 
construed as indicating that the appellant has no present 
back disorder.

Because the appellant does not presently have a back 
disorder, the claim is denied.  

Analyses - Right Hand and Bilateral Ankle Conditions:

Although the appellant has reported he sustained a trauma to 
the right hand while in service, his service medical records 
do not reflect this incident.  However, assuming that such 
could be found, the present evidence of record indicates that 
the appellant does not have a disability of the right hand as 
he claims.  During the August 1996 VA examination, there was 
found no swelling, instability, tenderness or loss of muscle 
strength.  

As is outlined above, the law limits entitlement to VA 
compensation benefits where the evidence indicates the 
claimant has a disability.  Brammer, supra.  Here, the 
appellant is not shown to have a right hand disorder and the 
claim is therefore denied on this basis. 

As to the appellant's claimed bilateral ankle disorder, the 
record indicates that although the appellant was treated in 
service for a right ankle sprain in 1985, the appellant was 
thereafter not reported to have continuous symptoms or any 
disabling condition that resulted from the in-service 
incident.  Indeed, the record indicates that subsequent to 
his June 1995 discharge from active service, the appellant 
was first treated for left and right ankle symptoms, after he 
fell down a flight of stairs in August 1998.

Under 38 C.F.R. § 3.317(c)(2), compensation may not be paid 
for a claimed undiagnosed illness if there is affirmative 
evidence that the disorder was caused by a supervening event 
that occurred between a veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness.   
See 38 C.F.R. § 3.317(b)(4) and (5) (Specifying that muscle 
and joint pain, respectively are included in those signs or 
symptoms that may be granted service connection for an 
undiagnosed illness.  

Here, in an August 1993 service department examination, the 
appellant denied foot trouble; bone, joint, or other 
deformity; arthritis, rheumatism or bursitis.  Five years 
later, and subsequent to his military service, the appellant 
clearly injured his ankles in a fall down a flight of stairs.  
In these circumstances, a supervening event occurred that 
clearly warrants the denial of service connection for a 
bilateral ankle disorder.

The appeal is therefore denied as to the claimed back, right 
hand, and bilateral ankle disorders. 


Entitlement to service connection for a nervous condition, 
claimed as an undiagnosed illness

Factual Background:

As noted, a separation physical examination is not of record.  
However, an August 1993 examination report reflects that the 
appellant's psychiatric condition was then noted to be 
normal.  The appellant's service medical records are devoid 
of any mention of any psychiatric symptoms, complaints or 
diagnoses.  

In August 1996 the appellant underwent a VA mental disorder 
examination.  The appellant reported no subjective symptoms 
indicative of a mental disorder.  Upon clinical examination 
the appellant was noted to be clean, overweight, adequately 
dressed and groomed.  He was alert and oriented as to time, 
place and person.  Although his mood was noted to be slightly 
anxious, his attention was good and his concentration was 
good. No memory loss was noted and his speech was noted to be 
clear and coherent.  There was no evidence of hallucinations 
and the appellant was not noted to be suicidal or homicidal.  
The examiner specifically noted that the appellant's insight 
and judgment were good.  The appellant exhibited good impulse 
control.  The appellant was diagnosed to have no gross 
psychiatric disorder

Analysis:

As noted above, a fundamental requirement for a grant of 
service connection is that the claimant must have a 
disability.  Brammer and  Rabideau, supra.  

In this matter, the appellant has not been shown to have a 
psychological or psychiatric disability of any kind.  The 
appellant's service medical records, and VA medical 
examination reveal no evidence of any such disorder.

As was alluded to above, under 38 C.F.R. § 3.317, 
compensation is payable for certain signs and symptoms of 
undiagnosed illnesses, based upon their presumed incurrence 
in Persian Gulf War service.  See 38 C.F.R. § 3.317(b)(7).  
However, the provisions of 38 C.F.R. § 3.317 mandate that a 
disability be shown.  As was noted by competent medical 
opinion during the August 1996 VA examination, the appellant 
reported no subjective symptoms indicative of a mental 
disorder, and clinical evaluation revealed him to have no 
symptoms of such a disability.

The claim is therefore denied.     


ORDER

A 10 percent rating for conjunctivitis is granted, subject to 
the statutes and regulations governing the payment of 
monetary awards.

Entitlement to an increased disability evaluation for 
hypertension is denied.

Service connection for a back disability is denied.

Service connection for a right hand disability is denied.

Service connection for a bilateral ankle disability is 
denied.

Service connection for a nervous condition is denied.  


REMAND

Increased disability evaluation for irritable bowel syndrome 
and hiatal hernia, currently evaluated as 10 percent 
disabling.

Factual Background:  

The appellant's service medical records reflect relatively 
continuous care for abdominal and gastrointestinal symptoms.  
The appellant was variously diagnosed throughout his military 
service as having gastritis, irritable bowel and colon 
syndrome symptoms of diarrhea, and a hiatal hernia.    

Subsequent to his separation from active service, the 
appellant was treated in October 1995 for gastric enteritis 
and an inflammation of the colon. In a July 1996 VA medical 
record, the appellant was noted to have been treated for 
irritable bowel symptoms, including diarrhea and nausea.   

During a VA general medical examination in August 1996, the 
appellant complained of epigastric pain in his left side, 
vomiting, nausea and diarrhea.  During the course of a 
gastrointestinal examination, the appellant reported that he 
had had recurrent bouts of abdominal pain in the left upper 
quadrant and left flank.  He reported that these were 
accompanied with nausea, vomiting and diarrhea.  He reported 
a frequency of 2 to 3 times per month.  Upon clinical 
examination his abdomen was noted to be soft, depressible, 
nontender with no visceromegaly, and there were no masses 
palpable. The appellant reported and the examiner observed 
that nausea and vomiting occurred following pain episodes.  
The examiner noted that no anorexia or recognized weight loss 
had been reported.  In a December 1998 VA medical record, it 
was noted that the appellant had left flank pain associated 
with irritable bowel syndrome.  The appellant reported that 
his digestive disorder had worsened, and that he was 
continuing to experience diarrhea.   

Reasons for Remand:  

The appellant's service-connected irritable colon syndrome is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.114, Diagnostic Code 7319.  The criteria found in this 
diagnostic code provide for a noncompensable rating for mild 
irritable colon syndrome, with disturbances of bowel function 
with occasional episodes of abdominal distress; a 10 percent 
rating for moderate irritable colon syndrome, with frequent 
episodes of bowel disturbance with abdominal distress; and a 
30 percent rating for irritable colon syndrome when diarrhea, 
or with alternating diarrhea and constipation, with more or 
less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319. 

However, the appellant has also been diagnosed to have a 
hiatal hernia.  Under 38 C.F.R. § 4.114, Diagnostic Code 
7346, pertaining to evaluation of a hiatal hernia, a 60 
percent rating is provided where there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating is 
warranted for a hiatal hernia manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, which produces considerable impairment of health.  A 10 
percent rating is warranted for a hiatal hernia manifested by 
two or more symptoms for the 30 percent evaluation, of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  As a general 
matter, the evaluation of the same manifestation under 
multiple diagnoses is not contemplated by the regulatory 
provisions, which state that such "pyramiding"" is to be 
avoided.  38 C.F.R. § 4.14.  Inquiry must therefore be 
undertaken to ascertain whether there exists any non-
overlapping symptoms of the disorder in question which would 
result in a separate disability ratings.  

Because the evidence of record is presently insufficient to 
ascertain the severity of the appellant's disorder, or 
whether the evidence would support separate disability 
ratings under either or both of the cited diagnostic codes, 
further medical inquiry will be conducted upon remand.  

Accordingly, the matter is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorder at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should afford the appellant a 
VA gastrointestinal or similarly 
appropriate examination to ascertain the 
severity of the irritable colon syndrome 
and hiatal hernia.  The appellant's 
claims folder, and a copy of this remand, 
must be reviewed by the examiner who must 
acknowledge their receipt and review in 
any report generated as a result of this 
remand.  All necessary tests should be 
accomplished. The examiner should 
evaluate the appellant's gastrointestinal 
symptoms and ascertain the severity of 
the disorders, including the presence and 
frequency of any abdominal and bowel 
distress ( including diarrhea and 
constipation) and the extent of any 
weight loss, hematemesis,  melena, 
dysphagia, pyrosis, and regurgitation.  

3.  The RO should take such additional 
development  action as it deems proper 
with respect to the claim at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claims.  Following such development, the 
RO should review and readjudicate the 
claim, with application of the Esteban 
decision, as noted above.  If any such 
action does not resolve the claim, the RO 
shall issue the appellant a Supplemental 
Statement of the Case pertaining to that 
issue. The appellant should be given 
notice of, and appropriate opportunity to 
exercise, his appeal rights.  Thereafter, 
the case should be returned to the Board, 
if in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JOHN L. PRICHARD 
	Acting Member, Board of Veterans' Appeals



 


